347 S.W.3d 509 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Mark Anthony MINICKY, Defendant/Appellant.
No. ED 94229.
Missouri Court of Appeals, Eastern District, Division Two.
May 17, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 12, 2011.
Application for Transfer Denied October 4, 2011.
Matthew Ward, Columbia, MO, for appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Mark Anthony Minicky, appeals from the judgment entered on a jury verdict finding him guilty of statutory sodomy in the first degree, in violation of section 566.062 RSMo (2000), on which he was sentenced to a term of ten years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).